Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 02/07/2022. Claims 1-27 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/08/2022 and 02/08/2022 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for high-volume ingestion of data into a relational database system. The detailed implementation indicates: (1) A method for implementing high-volume ingestion of data into a relational database system, comprising: implementing a database architecture having a middle tier server that is located between data producers and a relational database management system (RDBMS); (2) Maintaining one or more queues at the middle tier server, wherein data records generated by the data producers are placed into the one or more queues; (3) Identifying a set of data within the one or more queues for ingestion into the RDBMS; (4) Acquiring a connection from a connection pool to process the set of data; (5) Transferring the set of data to the RDBMS with the connection acquired from the connection pool; and (6) Inserting the set of data into a table within the RDBMS with a bypass of a SQL processing engine.

Pertinent Art
4.	Calvillo et al, US 20180005274, discloses high volume data analytics and data ingestion, wherein the process comprises: receive selection of a group of placements in a user interface; decompose the selected group of placements into components that make up the placements; generate a build template executable by the system that when executed causes the system to create the selected group of placements, wherein the system captures any defined parameters specified by the selected group of placements and incorporates the parameters into the build template or associated element of the build template; identify elements of the build template such that responsive to combining the elements of the build template in every permutation only the selected advertisements or a subset of the selected advertisements are defined; provide interactive access to the build template through the user interface to manage and modify the selected group of advertisements or the subset of the selected advertisements based on selections in the user interface to modify the build template or build template parameters.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
03/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161